Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 – 13, 16 – 23, 26 – 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,287,550 (“Kim”) in view of WO 2015133224 A1 (“Sato”).
Regarding claim 11, Kim discloses a connection member of a rechargeable battery, comprising: a guide plate (513) and a first connecting plate (515) integrally formed on the guide plate (see Fig. 3), wherein the first connecting plate is disposed in a bendable manner relative to the guide plate (see Fig. 3). Kim does not disclose at least one indentation is present between the first connecting plate and the guide plate. However, Sato teaches forming a metal plate shaped member (W), the member having plate shaped sections (see sections neat the lead line of W, section 5A, section 9A, Fig. 4A) having bends therebetween (bends at the lines marked BL1, BL2, etc.), the place where the bend is placed has an indentation (15). It would have been obvious to have an indentation at the bend points of Kim as taught by Sato, because bend points makes it easier to bend and form the plate shaped metal member.
Kim further discloses wherein the guide plate (513) comprises a main plate body (513) and a flanged portion (514), the flanged portion is arranged at a side edge of the main plate body in a width direction (see Fig. 3), the first connecting plate (515) is connected to the guide plate through the flanged portion (see Fig. 3 and 4). Kim as modified by Sato, above, discloses that there is an indentation at each bend. Kim as modified above does not disclose a distance between the at least one indentation and the main plate body is 1 to 3 times a thickness of the main plate body because Kim does not disclose that the drawings of Kim are to scale. 
However, Kim discloses in the embodiment illustrated in Figure 4 that a distance between the bend between 514 and 515 and the main plate body 513 is 1 to 3 times a thickness of the main plate body. As discussed above, Kim has been modified to have an indentation at the bend between 514 and 515. Although the Figures are not disclosed as being to scale, it would have been obvious to make a connection member according  to the scale shown in Figure 4, resulting in there being a distance between portion 513 and the aforementioned indentation at the bend between 514 and 515 which is between 1 to 3 times a thickness of the main plate body 513, because such an arrangement at the illustrated scale is shown to provide sufficient relative dimensions so as to properly mate with the tabs of the batteries of the battery assembly.   
Regarding claim 12, Sato further teaches wherein the connection member comprises the at least one indentation provided on a side, of the connection member, to which pressure is applied when the first connecting plate is bent relative to the guide plate (the indentation 15 is placed on an inward side of the bend, which experiences compressive pressure when bent). It would have been obvious to place the indentation on the inward side as taught by Sato, because the indentation provides space for the metal portions being brought together during the bending.
Regarding claim 13, Sato further teaches 13, wherein all the indentations of the connection member are provided on the side, of the connection member, to which pressure is applied when the first connecting plate is bent relative to the guide plate (the indentation 15 is placed on an inward side of the bend, which experiences compressive pressure when bent). It would have been obvious to place all the indentations on the inward side as taught by Sato, because the indentation provides space for the metal portions being brought together during the bending.
Regarding claim 17, Sato further teaches wherein a cross-section shape of the at least one indentation (15) is a curve (see Fig. 4B). It would have been obvious to make the indentation a curve as taught by Sato, because a curved shape will help transmit the bending forces smoothly along the shape of the curve.
Regarding claims 18 – 19, Sato further teaches wherein an opening of the at least one indentation (15) is larger than a bottom of the at least one indentation before the first connecting plate is bent relative to the guide plate (see Fig. 4B). It would have been obvious to make the indentation a curve having a larger opening than bottom as taught by Sato, as seen in Fig. 4B, because a curved concave shape will help transmit the bending forces smoothly along the shape of the curve and the concave shape ensures that there is space for metal to flow as the portions are bent together.
Regarding claims 20 – 22, Sato further teaches wherein a depth of the at least one indentation is 1/4 to 1/3 of a minimum plate thickness without the indentation (the depth of the indentation gradually increases as seen in Fig. 4B to a max depth of about 1/2 the plate thickness, a depth reading taken at a different position along the indentation curve will read as 1/4 to 1/3 of the minimum plate thickness). It would have been obvious to make the indentation a curve having a gradually increasing depth as taught by Sato, because a curved shape will help transmit the bending forces smoothly along the shape of the curve.
Regarding claim 23, Sato further teaches wherein the at least one indentation (15) is provided continuously along a full or partial length of a bending position between the first connecting plate and the guide plate. It would have been obvious to make the indentation continuous as along a full or partial length of the bending position as taught by Sato, because then the entire bend will be able to transmit bending forces to the curved indentation and more easily bend. 
Regarding claim 26, Sato further teaches wherein a thickness of the first connecting plate is set to be smaller than a thickness of the guide plate (the connecting plate has a portion of an indentation 15 on it and thus has a smaller thickness at an indentation than a full thickness plate portion which does not have an indentation). It would have been obvious to have a thickness of a connecting plate be small than a thickness of the guide plate as taught by Sato, because the smaller thickness is the indentation which allows the connecting plate to be bent at the edge of the plate portion intersecting the indention.
Regarding claim 27, Sato further teaches wherein a portion, of the guide plate, connected to the first connecting plate becomes gradually thinner in the direction from the guide plate to the first connecting plate (along the transition between the guide plate and connecting plate is a bend at the guide plate, and the guide plate gets gradually thinner at that indentation bend). It would have been obvious to have a thickness of the guide plate be gradually thins as taught by Sato, because the smaller thickness is the indentation which allows portion connected to the guide plate to be bent at the edge of the guide plate portion intersecting the indention
Regarding claim 28, Kim discloses a rechargeable battery, comprising a battery core (10) and the connection member according to claim 11 (see above), wherein the first connecting plate is connected to a tab(11ac) of the battery core (see Fig. 4).
Regarding claim 31, Kim discloses wherein the thickness of the first connecting plate except a part corresponding to the at least one indentation (plate thickness of 515 indicated using arrows B, below) is set to be smaller than the thickness of the guide plate (lateral thickness of guide plate 513 indicated below using arrows A; thickness A is greater than thickness B).

    PNG
    media_image1.png
    344
    383
    media_image1.png
    Greyscale

Marked up and magnified version of Fig. 3

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. Applicant argues that Kim as modified by Soto does not disclose the distance between an indentation and plate being 1 to 3 times a thickness of the plate. Examiner cannot concur.
Examiner notes that Applicant does not address the main thrust of the rejection of the claim language. The rejection states (1) indentations at bends are obvious, and (2) Kim does not state that the drawings of Kim are to scale, but it is obvious to make a terminal according to the illustrate drawings, resulting in a terminal with the aforementioned bends and the distance between an indentation and plate as required by the claims. Thus, the terminal with indentations at bends resulting from the combination and Kim and Sato and built according to the illustrated scale of Kim would meet the claim language. Marked up Figure 4 of Kim, below, shows the location of a bend where an indentation will be introduced as taught by Sato. Distance C is a thickness of the main plate body of the guide plate portion 513. Distance D is a distance between the main plate body and the indentation at the indicated bend. Distance D is about twice distance C.

    PNG
    media_image2.png
    475
    258
    media_image2.png
    Greyscale

Marked up and magnified version of Fig 4 of Kim

Allowable Subject Matter
Claims 24 – 25, 29 – 30, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 24, the prior art does not disclose or suggest the connecting member of a rechargeable battery, including wherein ends of a bending position between the first connecting plate and the guide plate comprise a first root and a second root that are respectively arranged at opposite ends of the bending position, the connection member comprises a first groove arranged at the first root and disposed on the first connecting plate and the guide plate, and the first groove is recessed downward from an upper edge of the bending position, along with the remaining elements of the claim.
Regarding claim 29, the prior art does not disclose or suggest the connecting member of a rechargeable battery, including wherein the tab extends from a side of a core body in a width direction; the guide plate extends along the width direction, and the first connecting plate extends to an outer side of the guide plate along the width direction, at least a portion of the guide plate protrudes, relative to the first connecting plate, towards the core body of the battery core to form a protrusion, and the protrusion abuts against the battery core, along with the remaining elements of the claim.
Regarding Claim 30, the reasons for allowance can be found in the action mailed 03/28/2022.
Regarding claim 32, the prior art does not disclose or suggest the connecting member of a rechargeable battery, including wherein the portion, of the guide plate except a part corresponding to the at least one indentation, connected to the first connecting plate becomes gradually thinner in the direction from the guide plate to the first connecting plate, along with the remaining elements of the claim.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/OSCAR C JIMENEZ/Examiner, Art Unit 2833